Citation Nr: 1635031	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO. 10-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent from June 1, 2012 forward for degenerative joint disease (DJD) of the left knee.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 1, 2012.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969 and from September 1972 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In an August 2013 rating decision the RO granted an increased rating of 20 percent for the left knee disability, effective June 1, 2012. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board remanded the issues on appeal for additional development in August 2015. The directives having been substantially complied with as to the issue of TDIU, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the same time, the Board denied entitlement to a rating in excess of 10 percent prior to June 1, 2012 for left knee DJD and granted an increased rating of 20 percent for a left ankle disability. The August 2015 Board decision as to these issues is final. In light of the denial of an increased rating for the left knee prior to June 1, 2012, the left knee issue on appeal has been re-characterized as entitlement to an increased rating for left knee DJD from June 1, 2012 forward.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal application for TDIU during the course of the appeal. While the Veteran as of June 1, 2012 is rated at 100 percent for a single disability as well as combined, thus rendering entitlement to TDIU from June 1, 2012 forward moot, the increased rating claim pre-dated the award of the 100 percent ratings. Since the TDIU claim is part and parcel of the increased rating claim, it too by operation of law predated the June 1, 2012 award, and therefore the issue of entitlement to TDIU prior to June 1, 2012 is still on appeal. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran is already in receipt of housebound and aid and attendance benefits. 38 U.S.C.A. § 1114(s), (k); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(b), (i), 4.29, 4.30.
There is no lay or medical evidence that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(k); 38 C.F.R. § 3.350(a). As such, the Board will not infer the issue of entitlement to further SMC at this time.

As part of his February 2010 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In August 2014 correspondence the Veteran stated he wished to withdraw his hearing request. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal and following the most recent VA examination in November 2015, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

Here, the Veteran has reported that his active range of motion is severely limited, resulting in significant functional impairment including limited mobility, difficulty with climbing and bending, problems with weight bearing, and other functional limitations. While the examiner noted the presence of crepitus and pain, there is no indication in whether the noted range of motion for the Veteran was active, passive, or whether the recorded values were the same for both. Thus, the examination is inadequate in this case. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the left knee disability. 

As the development of the increased rating claim may result in additional evidence that could affect a determination with respect to TDIU, the two issues are inextricably intertwined and the issue of entitlement to TDIU must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected left knee DJD. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case..

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

